Citation Nr: 1108049	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel





INTRODUCTION

The Veteran, the Appellant, had active service from March 1965 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied service connection for both the left and right knee disorders.  

The Board acknowledges that the RO, in the course of processing other claims, inserted additional VA and private treatment reports into the record, subsequent to the May 2008 statement of the case and June 2008 certification of the appeal to the Board, without readjudicating service connection for the left knee and the right knee disorder claims and without issuing a supplemental statement of the case.  Upon a review of the additional treatment records, the Board finds that such records are not relevant to the issue of service connection for knee disorders.  The additional records reflect no mention at all of the right knee, and only very general references to the left knee that entailed only current treatment.  As the basis for denial of service connection in this Board decision turns on the fact that there was no in-service injury or disease of the knees in service, as well as a lack of chronic or continuous knee symptomatology, evidence of current knee disability or current treatment for knee disability is not relevant because it has no potential to establish the required in-service injury or disease, or to make a nexus of current disability to service.  Ordering a remand in this circumstance would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board will proceed with the de novo review of the claims seeking entitlement to service connection for the left knee disorder and the right knee disorder without a remand to the RO for a supplemental statement of the case

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A left knee disability was not noted at the time of service entrance.

2.  The evidence is not clear and unmistakable evidence that a left knee disability existed at the time of the Veteran's enlistment for active military service.

3.  The Veteran did not sustain an in-service injury or disease of the left knee; did not experience chronic symptoms of a left knee disorder in service; did not experience continuous symptoms of left knee disorder after service, but a left knee disorder initially manifested many years after service; and a currently diagnosed left knee disability is not etiologically related to service.  

4.  The Veteran did not sustain an in-service injury or disease of the right knee; did not experience chronic symptoms of a right knee disorder in service; did not experience continuous symptoms of right knee disorder after service, but a right knee disorder initially manifested many years after service; and a currently diagnosed right knee disability, osteoarthritis, is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness of the Veteran's left knee at induction to service has not been rebutted by evidence that any left knee disability clearly and unmistakably existed prior to his entry into service.  38 U.S.C.A. §§ 1111, 1113 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).

2.  A current left knee disorder was not incurred, and arthritis may not be presumed to have been incurred, during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A current right knee disorder was not incurred, and arthritis may not be presumed to have been incurred, during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this case, VA provided pre-adjudication VCAA notice by letter, dated in October 2007.  

As for content of the VCAA notice, the Board finds that the documents substantially complied with the specificity requirements of the VCAA, and that further VCAA notice is not required.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records.  The Veteran did not identify any relevant private treatment records for either his left knee or his right knee nor is there any indication he has been awarded Social Security disability benefits on the basis of his knees, but for other disorders.  

The Veteran was afforded a VA joints examination for his left knee in January 2008.  The claims file had been made available to and was reviewed by the examiner.  After obtaining a subjective history from the Veteran, the examiner conducted an objective examination, and then gave a medical opinion supported with rationale.  The Board finds the examination legally sufficient. 

The Veteran has not been afforded a VA examination in conjunction with his claim for service connection for the right knee disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the right knee, there was no complaint in service of any right knee injury or disease, including as evidenced by the fact that the Veteran denied a history of trauma to service medical providers.  

Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for right knee disability.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Remand of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's right knee disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Factual Background for Service Connection for Left and Right Knee Disorders

The Veteran completed a Report of Medical History in April 1965 for enlistment.  He checked in the positive for "trick" or locked knee.  On the reverse, a handwritten notation indicated the Veteran reported being unable to squat on his knees for any period of time.  The examiner also noted that the Veteran "claimed" his left knee was a "trick" knee.  No statement mentioned the right knee, specifically.  The April 1965 Report of Medical Examination found his lower extremities clinically normal and that he was qualified to enlist.  

In June 1965 the Veteran sought treatment for a sore left knee.  The service treatment provider noted no swelling or redness.  The Veteran was given a cream, an Ace bandage, and released to duty.  Later that June the Veteran complained about a sore left heel.  Again he was given an Ace bandage and told no prolonged marching, standing, or running for two days.  He was then released to duty.  

In May 1966, over one year after enlisting in service, the Veteran underwent a physical examination to obtain a food handler's certificate.  The May 1966 Report of Medical History again included a positive indication to having a "trick" knee.  In the physician summary section, the examiner noted the Veteran reported a "baseball injury" to both knees, 1964.  The final sentence indicated his "RT" knee "locked" in the past; however the Board observes that, one year prior, the Veteran had identified the problematic knee as his left.  The May 1966 Report of Medical Examination also found his lower extremities clinically normal.  

In November 1966 the Veteran sought treatment for pain in his left knee area after 10 miles of walking the previous day.  Again the Veteran repeated having a history of a "tric" knee.  However, during the examination he complained of pain at the insertion of the quadriceps, which is in the thigh area.  There was good knee stability and the assessment was muscle strain.   

In February 1967 the Veteran sought a consultation, which was forwarded to the orthopedic clinic, because he wished to go on "jump status."  He reported having had a trick knee, identified in the consultation as his left.  The provisional diagnosis pertained only to his left knee, the "tric"[sic] knee.  The orthopedic clinic noted the Veteran complained about his left knee, yet had reported no history of trauma.  The examiner found full range of motion in both knees, found "old" Osgood-Schlatter's disease in the left knee that was productive of subjective complaints, and concluded with the assessment of a normal physical examination.  

The Board notes this 1967 orthopedic examination included no complaints about the right knee, identified, once again, the left knee as the "trick" knee, found that both knees had full range of motion for what was a normal examination, and included in the report the Veteran's denial of any history of trauma.  

The Veteran separated service in October 1969.  Once again, his October 1969 Report of Medical History was checked in the positive for a "trick" knee.  His October 1969 Report of Medical Examination did not have a notion for every system checked, though it was concluded with the extremities ("E") checked as 1.  

There are no relevant private treatment records for either knee.  In statements dated October 2007 the Veteran wrote he has experienced knee pain since service and that all treatment has been through VA.  

A February 2002 request for VA treatment included the complaint of "knee" pain, without the indication of which knee.  In November 2005 the Veteran sought treatment for another disorder and complained about arthritis discomfort for which he took over-the-counter pain medication.  

In February 2006, the Veteran sought VA Urgent Care complaining about a three year history of right leg pain, which started with the right knee, which had osteoarthritis.  Past medical history noted there was osteoarthritis in both knee.  The evaluation concluded with the assessment of lumbar radiculopathy.  

An April 2006 evaluation for knee pain appears to include the impression from an x-ray study.  This x-ray study found mild bilateral arthritic changes with chondrocalcinosis, which could be degenerative arthritis or calcium pyrophosphate dehydrate crystal deposition disease.  On the right there was soft tissue calcification that suggested a popliteal cyst, and on the left knee hypertrophic changes of the fibular head and tibial tuberoisty suggested a prior trauma.  An October 2006 evaluation assessed osteoarthritis in the knees, ankles, wrists, and fingers.  This October 2006 evaluation also found his gait normal.  

Evaluations dated after October 2006 focused also exclusively on the left knee, with scattered references to bilateral knee pain.      

In July 2007 the Veteran was evaluated for arthritis pain and the left knee in particular.  He complained the left knee felt unstable at times.  The treatment provider noted he ambulated with a normal gait and easily got in and out of a chair.  His left knee had full extension, showed signs of crepitus, though no increased warmth or swelling.  The Veteran described his employment as still in logging and he denied any recent acute injury, though his job was extremely physical and he had recently almost become pinned under a tree or a piece of equipment.  

In October 2007 he again complained about his left knee.  He denied any new injury or strain.  A left knee x-ray study found moderate medial compartment narrowing with chondrocalcinosis and questionable calcium crystal deposit disease.  The assessment remained arthritis, left knee.  

In January 2008 the Veteran was afforded a VA joints examination for the left knee.  He reported the onset of the problem, left knee degenerative joint disease, as being in basic training and he reported he had fallen during the obstacle course, that he had also been injured in high school, and that his lifelong work was in logging (as a skidder and a sawer).  He dated his pre-service injury as 1963.  The Veteran also reported he was not able to stand more than a few minutes and could not walk more than a few yards, though the examiner observed no assistive devices.  His gait was observed to be antalgic.  His range of motion was limited by pain.  The examiner responded in the negative for bumps consistent with Osgood-Schlatters disease.  The left knee underwent an x-ray study.  The findings included mild to moderate medial joint space narrowing with mild chondrocalcinosis.  

The January 2008 VA examiner was specifically asked to address whether the osteoarthritis now present in the left knee was caused by or related to the in-service left knee treatments in 1965, the muscle strain treated in 1966 or the Osgood-Schlatters disease diagnosed in February 1967.  The examiner answered in the negative, opining that the in-service treatment did not cause the extent of the current problems.  In particular, the opinion was that the calcium crystal deposits were related to a type of gouty arthritis.  The examiner assessed osteoarthritis; however, she attributed the arthritic changes in his left knee to his past employment of 30 years in the logging industry in jobs that had him hiking through the woods and up and down hills which would cause arthritic changes over that period of time.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre- existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Service Connection for Left Knee Disorder

The Veteran stated generally that his left knee was injured in service, or that the report of a "baseball injury" prior to service required the analysis of aggravation for a pre-existing injury.  

At the onset, the Board finds that the Veteran was presumed sound upon enlistment, and the subsequent evidence of some unspecified pre-service injury did not rebut that presumption.  The April 1965 (enlistment) Report of Medical History included the notation by the examiner that the Veteran "claimed" a left "trick" knee; however, that notation does not equate to a finding by the medical examiner that such a defect actually existed or that the medical examiner agreed with this characterization.  Instead the Board notes the examiner himself used the verb "claimed."  The Veteran's 1965 service enlistment examination found his lower extremities, here the left knee, clinically normal.  There was no finding of any pre-existing condition with regard to his left knee.  Therefore, the Veteran is entitled to the presumption of sound condition, and clear and unmistakable evidence is required to demonstrate the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Soon after enlistment in service, the Veteran sought medical treatment for a sore left knee and a painful left heel, which is not a knee.  After both complaints he was given an Ace bandage and released to duty.  His statement of general history, made in May 1966, of having suffered an undefined "baseball injury" in 1964, prior to service, is so vague that it provides no evidence about his left knee; indeed, the examiner again found the lower extremities to be clinically normal.  Indeed, the Veteran himself went on to deny a history of trauma to his knees during the February 1967 orthopedic consultation, as discussed below.  For these reasons, the Board finds that the Veteran entered service in sound condition for left knee disability, and without a preexisting left knee disorder.

Further, the November 1966 complaint for pain after a 10 mile march was assessed as a muscle strain, as the Veteran complained of pain in his thigh (quadriceps).  As well, though the orthopedic evaluation in 1967 found evidence of "old" Osgood-Schlatter's disease, even that evaluator assessed a normal examination of the knee and noted the left knee was only productive of subjective complaints.  Of significance in that evaluation was the Veteran's denial of a history of trauma.  His Report of Physical Examination upon separation also found his extremities were rated as a "1."  

The Board finds that the weight of the evidence demonstrates that the Veteran did not incur a chronic disease pertaining to the left knee injury in service, including no chronic symptoms of a left knee disorder in service.  Again, the Veteran denied a history of trauma to his knee during the February 1967 orthopedic evaluation and his separation examination concluded by finding his extremities clinically normal.

Moreover, while the evidence confirms that he presently suffers from left knee osteoarthritis, there is no medical evidence of arthritis within the year following service, including no evidence of arthritis to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.307(a), 3.309.  Nor has the Veteran alleged receiving a diagnosis of osteoarthritis in his left knee within one year after discharge.  

In fact, the earliest post-service evidence of any left knee disorder is found in the bilateral knee x-ray study, reported in the April 2006 VA evaluation, which found mild arthritic changes in the left knee.  This study is dated some 35 years after service.  A significant lapse in time after service of any right knee complaints or treatment is highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

In January 2008 the Veteran was afforded a VA examination for his left knee and to that examiner alone he reported a fall during basic training during the obstacle course which injured his left knee, that the pain had been progressively worse ever since, and that at that examination he was unable to stand more than a few minutes or walk more than a few yards.  The examiner issued a negative opinion that the in-service treatment of the left knee, to include the 1967 finding of "old" Osgood-Schlatters disease, did not contribute to the left knee's current disability.  Instead, she attributed the calcium crystals seen in the x-ray study to a gouty arthritis, and attributed the arthritic left knee joint to his post-service employment.  

The Board finds that the weight of the evidence demonstrates that the current left knee arthritis is not related to service.  No chronic left knee symptoms were demonstrated in service; there was no finding of a left knee disease in service, and there is no credible evidence of continuous left knee symptoms following service.  

The Board finds the Veteran's singular story of having fallen on his left knee during a basic training obstacle course to lack credibility.  The service treatment reports do not include any such report of a fall in the obstacle course, despite the Veteran's numerous requests for medical treatment, even early in his enlistment.  While he eventually reported having had an undefined "baseball" injury to his knees, prior to service, during the May 1966 physical examination, he did not report what would have been a more recent injury from the basic training obstacle course.  Finally, to the February 1967 orthopedic evaluator the Veteran denied any history of trauma to his knees.  Even the VA treatment reports dated in 2007 in which the Veteran complained about his left knee in particular do not contain any report of a fall in basic training.  The Board finds this report, coming for the first time in the record during the VA examination in January 2008 to stand in such contrast to the objective record that it is not credible.

The Board further finds that the Veteran's January 2008 statements that he has experienced progressively worse left knee pain since service, and that at the examination he could stand more than a few minutes or walk more than a few yards, to lack credibility and be of minimal probative value.  As above, they stand in sharp contrast to the objective record, including clinical observations, the Veteran's own previous reports of symptoms, and the absence of complaints or symptoms for decades after service.  As recently as the periodic examinations in July 2007 and October 2007 the Veteran's gait was observed to be normal and he arose from and sat in a chair without difficulty.  In 2006, the Veteran complained about his right knee in particular being painful, which directed the treatment and attention of the medical providers to his right knee.  Only in treatment reports dated in 2007 did he voice particular complaints about his left knee.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The Veteran did not experience chronic symptoms of left knee arthritis in service or continuous symptoms of left knee arthritis after service separation.  As discussed above, the Veteran sought VA medical treatment in 2006 during which he specifically complained about the right knee.  Only in the treatment reports starting in 2007 did he seek treatment specifically for the left knee, and then without reporting to the treatment providers a complaint of nearly 40 years of pain.  For these reasons, the Board finds that the Veteran's January 2008 assertion of continuous symptoms of the left knee, including symptoms of arthritis, since his 1969 discharge from service not to be credible.   

Accordingly, for the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left knee disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Analysis of Service Connection for Right Knee Disorder

The Veteran states generally that his right knee was injured in service, or that the report of a "baseball injury" required the analysis of aggravation for a pre-existing injury.  As discussed above, at the onset the Board finds that the Veteran was presumed sound upon enlistment and the subsequent evidence, in the form of a statement, of some unspecified pre-service injury did not rebut that presumption.

The Veteran's 1965 enlistment examination found his lower extremities, here the right knee, clinically normal.  There was no finding of any pre-existing condition with regard to his right knee.  Therefore, the Veteran enjoys the presumption of soundness of the right knee at service entrance.  

While over one year after entering service, the Veteran reported having had a "baseball injury" in 1964, prior to service, nowhere in the records during service or since, has the Veteran explained what a "baseball injury" is.  The Board cannot guess or assume what was the Veteran's precise knee injury.  Of greater importance was the Veteran's statement to the 1967 orthopedic examiner when he sought clearance for "jump status."  That service examiner noted the Veteran had denied any history of trauma.  The Board finds this statement as made by the Veteran to be credible and probative history of his right knee.  As there were no requests for treatment for the right knee in service, and a finding that his extremities were clinically normal at separation, the Board finds that the Veteran did not incur a right knee injury or disability in service. 

Moreover, while the evidence confirms that the Veteran presently suffers from right knee osteoarthritis, there is no medical evidence of arthritis within the year following service, including no evidence of arthritis to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.307(a), 3.309.  Nor has the Veteran alleged receiving a diagnosis of osteoarthritis within one year after discharge.  

In fact, the earliest post-service evidence of any right knee disorder is found in the February 2006 evaluation, some 35 years after service, which found osteoarthritis in the right knee.  A significant lapse in time after service of any right knee complaints or treatment is highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  As well, the Veteran informed VA treating personnel at that February 2006 evaluation that the onset of the pain in his right knee was three years prior.  Statements to medical personnel in the course of treatment are considered especially credible because they are made in the course of treatment when the speaker/patient has every incentive to be truthful in order to obtain assistance.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, there is also no medical evidence of a link between any current disorder to service.  Moreover, as there is in fact no in-service injury or disease of the right knee, there is no factual basis upon which a medical nexus opinion could be based, and any such opinion would be of no probative value because it would be based on an inaccurate factual assumption of in-service injury or disease.  

The Board has weighed and considered the Veteran's lay statements.  It is recognized that medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has now contended that he has had this right knee condition since service, and the Board must consider continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, the Board does not find the lay statements credible based on the entire evidence of record.  As previously discussed, there were no reports of complaints or treatment of the right knee in service, despite the fact that the Veteran sought medical treatment for a variety of other disorders.  Further, when he sought treatment in February 2006, it was the Veteran who reported an onset of pain three years prior.  The fact that the Veteran reported this history for treatment purposes lends more probative value to the only three year history of right knee symptoms.  The evaluation includes no history or reference to right knee treatment or injury in service, or prior to service.  Instead, the Board finds information contemporaneous to treatment weighs against the Veteran's current claim for compensation based on continuity.

Significantly, the Veteran did not file his claim seeking service connection for the right knee disorder until 2007, decades after service and after he had submitted claims for other disorders.  This also weighs against the current report that there has been a continuity of symptoms since service. 

The content of the Veteran's own, contemporaneous reported history and clinical findings in the service treatment (medical) records and the history reported by the Veteran at the February 2006 VA treatment report are of higher probative value than the lay statements based on memories prepared decades after the alleged in-service-injury and now made for VA disability compensation purposes.  The history in the prior reports is more valuable and given more credence since it is brought forward with the effort to obtain the most accurate medical treatment for the current problem.  At such point, there are solid reasons for presenting an unbiased and truthful picture.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996).  Accordingly, the Board places higher weight on the service medical reports and records and the Veteran's statements made during the February 2006 VA evaluation.  

In sum, the most persuasive evidence demonstrates that service connection is not warranted for the claimed right knee disorder on any basis.  The preponderance of the evidence is consequently against the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a right knee disorder must be denied.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


